                Case 1:20-cv-04365-AJN-DCF Document 13
                                                    14 Filed 10/20/20
                                                             10/21/20 Page 1 of 3




                                                                                        10/21/2020


JAMES E. JOHNSON                             THE CITY OF NEW YORK                                      
Corporation Counsel                                                                           Assistant Corporation Counsel
                                            LAW DEPARTMENT                                            Phone: (212) 356-2375
                                                                                                         Fax: (212) 356-3509
                                                100 CHURCH STREET                                     jschemit@law.nyc.gov
                                                NEW YORK, NY 10007


                                                                             October 20, 2020

        VIA ECF
        Honorable Alison J. Nathan
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square, Room 2102
        New York, New York 10007

                 Re:   Luis Jaime v. Captain Kirkland et al., 20-CV-4365 (AJN) (DCF)

        Your Honor:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York. We are writing respectfully to request the Court,
        sua sponte, grant a stay of this action pending the conclusion of the New York City Department
        of Correction’s (hereinafter “DOC”) investigation into one of the alleged incidents, and a
        corresponding adjournment, sine die, of all pending deadlines and conferences until after the
        investigation is concluded. This is the first of such a request. Plaintiff is currently incarcerated
        and, thus, unavailable by telephone. Accordingly, this request is submitted without plaintiff’s
        consent.

                       By way of background, plaintiff alleges, inter alia, that he was subjected to
        excessive force by several correction officers on various dates in 2019 and 2020. On July 23,
        2020, the individually named defendants, Captain Kirkland, Captain Morales, Correction Officer
        Phillips, and Correction Officer Jennings, waived service of summons in this case. See ECF No.
        10. The Court granted an extension of time for defendants to respond to the complaint and their
        answers are due on October 21, 2020.

                        In the course of investigating the incidents alleged in the amended complaint, the
        undersigned learned, on or about October 19, 2020, that an internal DOC investigation into an
        alleged incident is currently pending. Accordingly, defendant City of New York respectfully
        requests that the case be stayed pending the conclusion of that investigation.

                        Federal courts have inherent power and discretionary authority to stay a case if
        the interests of justice so require. United States v. Kordel, 397 U.S. 1, 12 n. 27 (1970). More
       Case 1:20-cv-04365-AJN-DCF Document 13
                                           14 Filed 10/20/20
                                                    10/21/20 Page 2 of 3




specifically, federal courts are authorized to stay a civil action pending the outcome of a related
proceeding or investigation. Kashi v. Gratsos, 790 F.2d 1050, 1057 (2d Cir. 1986). Courts have
repeatedly stayed civil actions pending open internal investigations by DOC. See, e.g.,
Christopher H. Cano v. Officer Oxley, 18 Civ. 3428, (BMC) (CLP) (E.D.N.Y. Oct. 18, 2018)
(Docket Entry No. 15, p. 2) (granting stay “pending outcome of an internal investigation into
underlying incident by New York City Department of Correction”); Shy-Kym Samuel v. Captain
Polpotic, et al., 18 Civ. 4039 (JMF) (S.D.N.Y. Aug. 30, 2018) (Docket Entry No. 20; Endorsed
Letter) (granting staying pending DOC investigation); Michael Megginson v. C.O. Molina, et al.
18 Civ. 5808 (GHW) (S.D.N.Y. Sept. 19, 2018) (Docket Entry No. 19; Endorsed Letter)
(granting limited stay pending DOC investigation).

                 Here, there are several reasons why a stay is warranted in this circumstance. First
and foremost, until such time as DOC concludes its investigation, the parties will not have access
to any documents regarding the incidents alleged in this case—as well as any investigative notes
or interviews conducted by the investigation division of DOC—because they are protected from
disclosure by the law enforcement privilege which was created to, inter alia, “safeguard the
privacy of individuals involved in an investigation, and otherwise to prevent interference with an
investigation.” National Congress for Puerto Rican Rights v. City of New York, et al., 99 Civ.
1695 (SAS), 2000 U.S. Dist. LEXIS 4448, **5-6 (S.D.N.Y. Apr. 7, 2000) (citing In re Dep’t of
Investigation of the City of New York, 856 F.2d 481, 484 (2d Cir. 1998) (citations omitted)).
Additionally, these records may also be protected from disclosure while the investigation is
pending by the deliberative process privilege. See Nat’l Council of La Raza v. Dep’t of Justice,
411 F.3d 350, 256 (2d Cir. 2005) (noting that inter-agency or intra-agency documents may be
subject to the deliberative process privilege if they are both pre-decisional and deliberative)
(internal citations and quotations omitted). Without access to this information, this Office will
be unable to make representation determinations for the named officers, effectively respond to
the complaint, or assess the case for settlement purposes.

                  Finally, plaintiff will not be prejudiced in the event that the Court grants this
request for a stay because the documents relevant to the case will have been obtained and
preserved by DOC during their investigation. See generally Rosenthal v. Giuliani, 98 Civ. 8408,
2001 U.S. Dist. LEXIS 1207, at *6 (S.D.N.Y. Feb. 6, 2001) (“[A] stay in the action will
streamline later civil discovery since transcripts from the criminal case will be available to the
civil parties.”).

               Based on the foregoing, this office requests the Court, sua sponte, stay the instant
matter, and respectfully requests that all pending deadlines and conferences in this case be
adjourned, sine die, pending the conclusion of DOC’s investigation into the underlying incidents.
As this office has not discussed representation with defendants Kirkland, Morales, Phillips, and
Jennings, this request for a stay is not made on their behalf. The undersigned can provide
updates to the Court regarding the status of the investigation at whatever interval the Court
desires.




                                                -2-
      Case 1:20-cv-04365-AJN-DCF Document 13
                                          14 Filed 10/20/20
                                                   10/21/20 Page 3 of 3




            Thank you for your consideration herein.




                                                 Respectfully submitted,


                                                 John Schemitsch
                                                 Assistant Corporation Counsel

cc:   VIA ECF
      Luis Jaime
      Plaintiff Pro Se              7KH WLPH IRU WKH LQGLYLGXDO GHIHQGDQWV WR UHVSRQG WR
      NYSID: 00396648L              WKH FRPSODLQW LV H[WHQGHG WR 1RYHPEHU   7KH
      B&C No. 3491806552
                                    UHTXHVW IRU D VWD\ LV RWKHUZLVH '(1,(' 7KH &RXUW
      Rikers Island – O.B.C.C.
                                    UHPLQGV FRXQVHO WKDW SXUVXDQW WR 5XOH ' RI WKLV
      16-00 Hazen Street
                                    &RXUW V ,QGLYLGXDO 3UDFWLFHV LQ &LYLO &DVHV UHTXHVWV
      East Elmhurst, NY 11370
                                    IRU H[WHQVLRQV RI WLPH PXVW EH ILOHG DW OHDVW  KRXUV
                                    EHIRUH WKH VFKHGXOHG GHDGOLQH The Clerk of Court is
                                    respectfully directed to mail a copy of this Memo
                                    Endorsement to the Plaintiff and to note the mailing
                                    on the public docket. SO ORDERED.




                                                           10/21/2020




                                           -3-
